DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 12/22/20, with respect to the rejection of claim 21 under 35 USC 112(a) have been fully considered and are persuasive.  Applicant’s arguments regarding the specification having support for “the second electrode in the first electrode pair is coupled to the second electrode in the second electrode pair” and “the second electrode in the third electrode pair is coupled to the second electrode in the fourth electrode pair” is found to be persuasive because FIGs 1B and 2B show that element 104 (or 206/256) comprises two separate apertures which each function as an electrode and are coupled to one another as claimed. The rejection of claims 21-29 has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Stallman on 02/04/2021.
The application has been amended as follows: 
Amend claim 21
A shock wave device comprising: an axially extending elongate member configured to be advanced through a blood vessel to treat a calcified lesion; a first electrode assembly comprising a first electrode pair and a second electrode pair, wherein the first electrode assembly is carried by the first electrode assembly in a first direction for some of the pulses in the series and in a second direction opposite the first direction for the remaining pulses in the series and wherein the voltage polarity switch only operates between the delivery of individual voltage pulses so each voltage pulse delivered to the first electrode assembly has a single direction of current flow wherein a first electrode in each of the first and second electrode pairs is coupled to the voltage polarity switch and wherein the second electrode in the first electrode pair is coupled to the second electrode of the second electrode pair and wherein the first electrode in each of the first and second electrode pairs has a surface area smaller than a surface area of the associated second electrode in the first and second electrode pairs.
Reasons for Allowance
Claims 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 21, the prior art of record fails to teach or render obvious a shock wave device having a first and second electrode assembly, and a voltage polarity switch for switching the polarity of the voltage source wherein a second electrode in the first electrode pair is coupled to the second electrode of the second electrode pair and where the first electrode in each of the first and second electrode pairs has a surface area smaller than a surface area of the associated second electrode in the first and second electrode pairs, in combination with the remaining limitations of the claim. The closest prior art is Adams et al. (US 9,011,463) in view of Johnson (US 2014/0376269) which disclose the limitations of claim 21 but are silent regarding the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/B.N.L./Examiner, Art Unit 3771                                                                                                                                                                                                        

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771